Citation Nr: 0511829	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
left inguinal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and a social worker




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and December 2002 RO 
rating decisions.  The November 2001 RO decision denied 
service connection for a psychiatric disorder.  The December 
2002 RO decision denied an increase in a 10 percent rating 
for the veteran's service-connected left inguinal hernia.  
Service connection was also denied for a psychiatric disorder 
as secondary to the veteran's service-connected left inguinal 
hernia.  In April 2004, the veteran testified at a Board 
videoconference hearing.  

The Board notes that at the April 2004 hearing, the veteran 
raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD).  Such issue is not 
before the Board at this time and is referred to the RO for 
appropriate action.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

The veteran's service medical records indicate that in June 
1976, he was brought to a dispensary after becoming stuporous 
on guard duty.  The impression was possible drug overdose 
versus hysterical reaction.  A June 1976 treatment entry 
related an impression of transient lethargy and stupor of 
unknown cause.  The examiner commented that such could be a 
possible drug effect or psychophysiological reaction.  A June 
1976 clinical record cover sheet noted that the veteran had 
undergone a psychiatric consultation.  The diagnosis was 
transient situational reaction.  The veteran's service 
medical records also show that he was treated for a left 
inguinal hernia on numerous occasions.  

Post-service private and VA treatment records show treatment 
for variously diagnosed psychiatric disorders including major 
depression, schizophrenia, an adjustment disorder, and PTSD.  
For example, a May 1985 VA treatment entry indicated that the 
veteran complained of feelings of depression and related a 
diagnosis of adjustment disorder with depressed mood.  An 
October 1999 statement from C. G. Wood, Ph.D., a clinical 
psychologist, noted that the veteran reported that he was 
hospitalized for blackouts during service.  The psychologist 
stated that such blackouts were possible psychotic episodes 
by history.  The diagnoses included major depression with 
psychotic features.  A December 2002 statement from J. M. 
Sims, M.D., reported that he had treated the veteran since 
July 1999 for major depression with psychotic features.  Dr. 
Sims stated that the veteran complained of significant pain 
in his back and lower abdomen related to his hernia which 
obviously was making his recovery from his other problems of 
depression worse.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion as to his claim 
for service connection for a psychiatric disorder.  Given the 
circumstances of this case, it is the judgment of the Board 
that the veteran should be provided with such an examination.  

Additionally, the Board notes that at the April 2004 Board 
hearing, the veteran reported that he had received treatment 
at "Pine Bluff" for his psychiatric disorder somewhere 
around 1985.  The Board observes that there are several 
notations in the record that the veteran had received 
psychiatric treatment at the Southeast Arkansas Mental Health 
Center in Pine Bluff, Arkansas in the 1980s.  The Board notes 
that the only records from such facility that are in the 
claims file are dated from October 1997 to May 1998.  The 
Board is of the view that an attempt should be made to obtain 
any additional pertinent records from such facility.  

As to the veteran's claim for an increased rating for a left 
inguinal hernia, the Board notes that he was last afforded a 
VA examination in October 2002.  At the April 2004 Board 
hearing, the veteran indicated that he believed that his left 
inguinal hernia was more severe than presently rated and that 
he was also suffering from bilateral ilioinguinal neuropathy.  
A March 2004 statement from Dr. Sims noted that another 
physician had diagnosed the veteran with post inguinal hernia 
repair with ilioinguinal hernia and that such neuropathy 
might explain his continued complaints of pain.  As there is 
possible evidence of worsening of the veteran's hernia 
condition, the Board finds that an additional VA examination 
should be provided.  

Further, the Board notes that subsequent to the issuance of 
the December 2003 supplemental statement of the case (as to 
the service connection claim) and the March 2003 statement of 
the case (as to the increased rating claim), additional 
medical evidence was received at the Board in August 2004.  
The veteran has not submitted a waiver with regard to RO 
initial consideration of these records.  As a result, the 
case must be returned to the RO for initial consideration of 
the evidence and for a supplemental statement f the case.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental statement of the case 
(SSOC) that provides the reasons and bases for the RO's 
determinations must include discussion of all evidence added 
to the claims file.

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should obtain copies of the 
veteran's reported treatment for 
psychiatric problems, which are not 
already in the claims folder, and dated 
since his separation from service, from 
the Southeast Arkansas Mental Health 
Center in Pine Bluff, Arkansas.  

2.  The RO should have the veteran undergo 
a VA psychiatric examination to determine 
the nature and etiology of his claimed 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All current psychiatric 
disorders should be identified.  Based on 
a review of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any currently diagnosed 
psychiatric disorders, including any 
relationship with the veteran's period of 
service.  The examiner should also 
specifically opine as to whether or not 
any such disorders were caused by or 
permanently worsened by the veteran's 
service-connected left inguinal hernia.  
All opinions expressed should be framed in 
terms of probability, indicating a 
likelihood of greater than 50%, exactly 
50%, or less than 50%.

3.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of his service-connected left 
inguinal hernia.  The claims folder should 
be provided to and reviewed by the 
examiner.  All signs and symptoms 
necessary for rating the veteran's 
service-connected left inguinal hernia 
should be reported in detail.  The 
examiner is requested to identify whether 
the hernia or hernia residuals cause 
neuropathy in the region, and if so, which 
nerves are affected.

4.  Thereafter, the RO should review the 
claims for service connection for a 
psychiatric disorder and for an increased 
rating for a left inguinal hernia.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case which 
takes into account all evidence submitted 
since the last statement(s) of the case 
(including evidence submitted directly to 
the Board), to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




